Alice Robie Resnick, J.,
dissenting. The majority opinion makes it crystal clear why the judgment of the court of appeals should be affirmed. The majority states that “[t]he commission’s position makes sense, theoretically, but its argument, on closer review, is undermined by the order’s ambiguity.” That is the precise reason that the court of appeals deemed it necessary for the writ to be granted so that the commission may issue an amended order. Thus, for all the reasons put forth by the court of appeals and the majority, it is imperative that this matter be returned to the commission for clarification of its order. I would, therefore, affirm the judgment of the court of appeals in its entirety.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.